DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 07/05/2022. The applicant’s arguments filed 07/05/2022 are found persuasive, the application is now in condition for allowance. 

Allowable Subject Matter
Claims 1, 3, 10-11 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 11 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.



Regarding Claim 1:
The prior art of record does not teach “A receiver unit for a parabolic trough solar plant, the receiver unit including: a conduit for conveying a heat transfer fluid, wherein the conduit is capable of absorbing thermal radiation; and a cover, which is located about the conduit such that a vacuum is formed between the conduit and the cover; in combination with wherein the window in the first region of the cover is in the form of an opening in the cover in which a glass window, to which a hot mirror coating for reflecting thermal radiation back onto the conduit is carried; and wherein the cover is in the form of a metal tube such that the reflective surface in the second region is defined by the internal surface of the metal tube” as claimed in claim 1, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Regarding Claim 11:
The prior art of record does not teach “A method of reducing thermal radiation loss from a parabolic trough receiver having a conduit for conveying a heat transfer fluid, wherein the conduit is capable of absorbing thermal radiation, and a metal tube cover, which is located about the conduit such that a vacuum is formed between the conduit and the cover in combination with  reflecting thermal radiation back onto the conduit by means of a reflective surface defined by an internal surface in a second portion of the cover; and applying a hot mirror coating to the window to reflect thermal radiation back onto the conduit”, as claimed in claim 11, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 11.
In view of the foregoing, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        July 19, 2022